DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/26/2021 has been entered. Claims 1-20 are pending and examined below. 
Applicant's amendments have overcome the specification objection and the 112 rejections previously set forth in the Office Action mailed 10/29/2020.
Claim Objections
Claim 13, the last line is objected to because of the following informalities:  “cutting edge” should read –the cutting edge--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 11-13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3283635) in view of McCrudden (US 2004/0216577).
Regarding claims 1 and 11, Johnson shows a vacuum assist anvil cutting die set (Figures 1-2, and 8a-8b) comprising:
a cutting cylinder (a die roll 12 in Figure 1. Please note that there are many punch/die types, Examiner uses an that Figures 8a-8b show an embodiment that has a die roll 12”, a circular die 48” mating with a cylinder punch 46” of a punch roll 10’ as seen in Figures 8a-8b and Col. 8, lines 12-21), 
the cutting cylinder having an outer diameter surface (Figure 8a, an outer surface of the roll 12”), the outer diameter surface of the cutting cylinder having a cutting blade with a cutting edge (a die 48” is considered as a cutting blade with a cutting edge or an edge of an hole of the die 48” because it is a cutting die as seen in Col. 2, line 14 recites “clean cutting” and Figure 8b below shows an angular edge or a cutting edge) and a blade cavity (port 50 in Figures 3 and Figure 8b)  adjacent to the cutting blade (Col. 4, lines 18-21 “ports 50 are provided immediately adjacent the die button 48”), the cutting cylinder having a vacuum port (a central opening 52, Figures 1-3 and 8a-8b), the vacuum port being in communication with the blade cavity (Col. 4, lines 17-23 “ports 50…these ports connect with a central opening 52 in the die shaft 20 which may be connected to a suitable vacuum source through a duct”), the cutting cylinder being adapted and configured to be connected to a vacuum source to apply a vacuum to the blade cavity via the vacuum port (Col. 4, lines 17-23 “a suitable vacuum source”); and
an anvil cylinder (the punch roll 10’, Figures 8a-8b), the anvil cylinder having an outer diameter surface (an outer surface of the roll 10’), the anvil cylinder having an as seen in Figures 8a-8b, the punch button 46” has a punch or a pin projecting beyond the anvil outer surface), the anvil pin having a diameter and shape that is between the blade cavity (while the punch and the die meet together, the punch button 46” is between the die 48”, in order to punch material out) such that when a level of vacuum is applied to the cutting cylinder (Col. 4, lines 18-21 and Figure 3, the vacuum is applied to the cutter 48) and the anvil cylinder is in rotational and axial register with the cutting cylinder (Figures 8a and 8b, both punch and die rolls 10, 12 are rotated and axial register to each other), 
the anvil pin is insertable into the corresponding blade cavity in a manner to increase the level of vacuum of the blade cavity (it is an inherent limitation because when the punch is partially into the die, the punch partially covers or closes the die cavity that causes to increase the level of vacuum of the blade cavity. 
Further, see MPEP 2112.01, under the heading "Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent").

    PNG
    media_image1.png
    632
    641
    media_image1.png
    Greyscale


McCrudden shows a punch and die system (Figures 6-10) including a pin (punch 1) and a die (bushing 3 on a die block 2), wherein the die has an edge of the die forming a cavity (a throat 10, Figures 7-8) for receiving the punch is slightly larger than the punch by a clearance (15, Figure 8 and Para. 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the die of Johnson to have an edge of the die forming a cavity or throat for receiving a pin (punch) slightly larger than the pin by a clearance, as taught by McCrudden, since this is known for the same purpose of punching and in order to prevent the punching material (slug) pulling in the pin (punch) (Para 19 of McCrudden).
In doing so, the modified device shows “the anvil cylinder and the cutting edge of the cutting blade of the cutting cylinder being adapted and configured to cut a web (hard material, Col.1, line 13) passing between the anvil cylinder and the cutting cylinder independent of the anvil pin, the anvil pin being spaced from the cutting edge of the cutting blade and devoid of contact with the cutting edge of the cutting blade when the anvil cylinder and the cutting blade of the cutting cylinder cut the web passing between the anvil cylinder and the cutting cylinder”. See the modification above.
Regarding claims 2 and 12, the modified device of Johnson shows that the vacuum port comprises a main vacuum port extending between axial ends of the cutting cylinder (Figure 1 of Johnson, see a broken line of the port 52 extends between end to end of the die roll) and a radial vacuum port extending from the main vacuum port to the blade cavity (Figure 2 of Johnson, see the ports 50 extend radial direction).
Regarding claims 3 and 13, the modified device of Johnson shows that the outer diameter surface of the cutting cylinder has an insert recess (a recess for receiving the die 48” as seen in Figure 8b of Johnson) adapted and configured to receive a blade insert of the cutting blade mounted to the outer diameter surface of the cutting cylinder, the blade insert comprises the cutting blade with the cutting edge (see Figure 8b, a portion of the button 48” is in the recess and Col. 8, lines 19-21 of Johnson “the outer surfaces of buttons may be ground or machined afterward to provide a cylindrical outer surface for mounting in the respective rolls”).
Regarding claims 5 and 15, the modified device of Johnson shows that the blade cavity (Figure 8b above) comprises a first portion and a second portion, the first portion being adjacent the outer diameter surface of the cutting cylinder, the first portion being configured to receive the anvil pin insertable into the blade cavity (while the punch and the die meet together), the first portion having a radial cross-section and the second portion having a radial cross-section larger than the first portion radial cross-section (Figure 8b above, a radial cross-section of the second portion is larger than a radial cross-section of the first portion).
Regarding claims 10 and 20, the modified device of Johnson shows that the anvil cylinder has a bore on the outer diameter surface of the anvil cylinder, the anvil pin is inserted in the bore and projects from the bore (Figure 8b above, the anvil roll 10’ has a bore for receiving the punch or button 46” as disclosed in Col. 8, lines 19-21 of Johnson “the outer surfaces of buttons may be ground or machined afterward to provide a cylindrical outer surface for mounting in the respective rolls”).
Claims 1-3, 5, 10, 11-13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of McCrudden and in view of Boscolo (US 2002/0088321).
If one was to argue that Johnson’s die does not have a cutting blade, then the following rejection is applied.

Regarding claims 1-3, 5, 10, 11-13, 15, 20, the modified device of Johnson shows all of the limitations as stated in claims 1-3, 5, 10, 11-13, 15, 20 (Johnson in view of McCrudden) above. However, the modified device of Johnson does not clearly disclose a cutting edge of the cutting blade.
Boscolo shows a perforating device (Figures 1-2) including a cutting cylinder (a perforated cylinder 2) and an anvil cylinder (a second cylinder 4), wherein the cutting cylinder has a plurality of inserting cutting blades (an insert 8 is considered as a cutting blade because it has a sharp edge 8g as disclosed in an Abstract) including cavities that connects to a vacuum or suction area (A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the die of Johnson to have a sharp edge of an inserting cutting blade, as taught by Boscolo, in order to cut or punch through material with precision and to provide a clean cut or punch.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of McCrudden and Boscolo and in view of Carlson, Jr. (US 4599926).

Carlson shows a die cutting roll (10, Figures 1-4), comprising a plurality of cutting dies (cutting elements 26), wherein cutting die is secured to the die cutting roll by screws (54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the mounting means for securing the die of Johnson to have screws, as taught by Carlson, since this is known for the same purpose of mounting the die on the cutting cylinder and having screws that allow the die to be firmly secured on the cutting cylinder.
Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of McCrudden and Boscolo and in view of Reed (US 422615).
Regarding claims 6 and 16, the modified device of Johnson shows all of the limitations as stated in claims 1-3 and 11-13 above including an axial end of the anvil cylinder (Figure 1 of Johnson, ends of the cylinder 10) and a corresponding axial end of the cutting cylinder (Figure 1 of Johnson, ends of the cylinder 12), but Johnson does not show that the ends of the cutting cylinder and the anvil are engaged for maintaining the anvil cylinder in rotational register with the cutting cylinder.
Reed shows a rotary cutter (Figures 1-2) including a die roll (26) and an anvil roll (18), wherein the die roll has rings (bearers 36,  Figure 1) on ends of the die roll and the anvil roll has rings (bearers 34, Figure 1) on ends of the anvil roll. Wherein the rings of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the means for aligning the cutting cylinder and the anvil cylinder of Johnson to have rings (bearers) on each ends of a cutting cylinder (roll) and an anvil cylinder (roll), as taught by Reed, in order to provide an exact spacing between the cutting cylinder and the anvil cylinder (Col. 1, lines 23-27 of Reed). 
In doing so, the axial end of the anvil cylinder (Figure 1 of Johnson, ends of the cylinder 10) and a corresponding axial end of the cutting cylinder (Figure 1 of Johnson, ends of the cylinder 12) have rings (bears of Reed) for maintaining an exact spacing between the cutting cylinder and the anvil cylinder and maintaining the anvil cylinder in rotational register with the cutting cylinder.
Regarding claims 7 and 17, the modified device of Johnson shows that the axial end of the anvil cylinder and the corresponding axial end of the cutting cylinder each have a intermeshing timing gear (Applicant loosely claims the “intermeshing timing gear” without providing any guidance or structure to help a reader to appreciate the “timing” gear. Applicant’s specification, Para. 10, lines 4-5 recites “wherein the axial end of the cutting cylinder 12 and the corresponding axial end of the anvil cylinder 14 have respective timing gears 30, 32 to maintain the cylinders in proper rotational registry”. Thus, Figure 1 of Johnson, a precision gear 32 of the anvil roll and a precision gear 34 of the die roll meet this limitation).

Regarding claims 9 and 19, the modified device of Johnson shows that the axial end of the anvil cylinder and the corresponding axial end of the cutting cylinder each have an engaging registry ring (bearers of Reed. See the discussion in claim 6 above).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the amendments of “the anvil pin is spaced from the cutting edge of the cutting blade and devoid of contact with the cutting edge of the cutting blade”, as set forth in pages 13-14 of the remarks, see the new reference, Mc Crudden and the discussion in claims 1 and 11 above.
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724